                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

ALEXANDER SANTANA, et al.,                        §
                                                  §
        Plaintiffs,                               §
                                                  §
v.                                                §   ACTION NO. 4:19-CV-141
                                                  §   JUDGE JORDAN/JUDGE JOHNSON
EXPERIAN INFORMATION                              §
SOLUTIONS, INC., and SOUTHWEST                    §
CREDIT SYSTEMS,                                   §
                                                  §
        Defendants.                               §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On October 17, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #26) that Defendants Experian Information Solutions, Inc., and Southwest Credit Systems’s

(together, “Defendants”) Joint Motion for Severance (Dkt. #17) be granted.

       Having received the Report of the United States Magistrate Judge, and no timely objections

being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       Accordingly, Defendants’ Joint Motion for Severance (Dkt. #17) is hereby GRANTED.

       IT IS THEREFORE ORDERED that the Clerk of Court shall sever Plaintiffs’ claims

into individual suits. Each Plaintiff must refile the original Complaint (Dkt. 1) in each matter by

November 14, 2019. The refiled original Complaint (Dkt. 1) shall be deemed filed as of February

26, 2019.
       IT IS FURTHER ORDERED that Plaintiffs shall filed Amended Complaints within

thirty (30) days of refiling the original Complaint. Once severed, the Court will consolidate the

individual cases for pretrial purposes only.


So ORDERED and SIGNED this 12th day of November, 2019.




                                                ____________________________________
                                                SEAN D. JORDAN
                                                UNITED STATES DISTRICT JUDGE




                                               2
